MEMORANDUM2
Duane W. Larson appeals pro se the judgment issued by the district court in his *848tax refund action. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm for the reasons stated in the district court’s Statement of Uncontroverted Facts and Conclusions of Law and Minute Order, both dated November 24,1999.
AFFIRMED.

. This disposition is not appropriate for publi*848cation and may not be cited to or by the courts of this circuit except as may be provided by 9 th Cir. R. 36-3.